Exhibit 99.B Cause No. RED OAK PARTNERS, LLC, PINNACLE FUND, LLP, BEAR MARKET OPPORTUNITY FUND, L.P., and JEFFREY S. JONES, Derivatively on Behalf of CLST HOLDINGS, INC., Plaintiffs, vs. ROBERT A. KAISER, TIMOTHY S. DURHAM, and DAVID TORNEK, Defendants, -and- CLST HOLDINGS, INC., a Delaware corporation, Nominal Defendant., § IN THE DISTRICT COURT OF DALLAS, TEXAS JUDICIAL DISTRICT SHAREHOLDER DERIVATIVE PETITION BASED UPON SELF-DEALING, BREACH OF FIDCUIARY DUTY, WASTE OF CORPORATE ASSETS AND UNJUST ENRICHMENT Plaintiffs, by their attorneys, submit this Petition based upon self-dealing and breach of fiduciary duty (the "Petition") against the defendants named herein. DISCOVERY LEVEL 1.Pursuant to Rule 190.1 of the Texas Rules of Civil Procedure, plaintiffs would show that discovery is intended to be conducted under Level 3 of this Rule due to the complexity of the case. SUMMARY
